 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6    KAREN CAYGLE,                                      No. 1:19-cv-00707 DAD SKO
 7                        Plaintiffs,
                                                         NEW CASE NUMBER
 8             v.
                                                         1:19-cv-00707 DAD BAM
 9    COSCTO WHOLESALE
      CORPORATION,
10                                                       ORDER OF RECUSAL
                          Defendant.
11

12

13            It appears to the undersigned, the magistrate judge to whom this case is presently

14   assigned, that disqualification pursuant to 28 U.S.C. Section 455 is appropriate in this matter.

15            IT IS THEREFORE ORDERED that the undersigned recuses herself as the magistrate

16   judge to whom this case is assigned.

17            IT IS FURTHER ORDERED that this case is reassigned to Magistrate Judge Barbara A.

18   McAuliffe.

19            All future pleadings filed with the court shall use the following case number:

20                                        1:19-cv-00707 DAD BAM

21            Failure to use the correct case number may result in a delay in the document being

22   received by the correct judicial officer.

23
     IT IS SO ORDERED.
24

25   Dated:     May 22, 2019                                       /s/   Sheila K. Oberto               .
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
